PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DUMAS et al.
Application No. 14/628,683
Filed: 23 Feb 2015
For: COMPUTER-IMPLEMENTED METHOD FOR A RECYCLING COMPANY TO INCREASE RECYCLING DEMAND      
Docket No.: DMS-P0002                                    
                                                  
:                                                                                                                  :			   
:
:
:	DECISION ON PETITION
:	
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed February 25, 2021, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to reply in a timely manner to the Final Office Action mailed February 15, 2019, which set a period for reply of three (3) months.  An extension of time for a period of three (3) months under the provisions of 37 CFR 1.136(a) was obtained on August 15, 2019.  Accordingly, the application became abandoned on August 16, 2019.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination and submission required therefor, (2) the petition fee of $525.00; and (3) a proper statement of unintentional delay.  

The application file is being forwarded to the Technology Center Group Art Unit 3636 for processing.

Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions